Citation Nr: 1135619	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-30 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen or reconsider the claim of entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD), and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted sufficient to reopen or reconsider the claim of entitlement to service connection for a low back disability, and if so, whether service connection is warranted.

3.  Entitlement to service connection for a heart disorder, to include hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from February 1959 to February 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge during a travel board hearing.  A transcript of the proceeding has been associated with the claims file.  

The issues of whether new and material evidence has been submitted to reopen or reconsider the claim for entitlement to service connection for a low back disability and for entitlement to service connection for COPD are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Veteran is seeking service connection for a heart condition, to include as secondary to his COPD.  Any decision with respect to the claim of service connection for COPD may affect his claim of service connection for a heart condition and is thus inextricably intertwined with the claim of service connection for his COPD.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  A decision on this issue is deferred pending resolution of the COPD claim addressed in the REMAND.  


REMAND

Reasons for Remand:  To obtain Social Security Administration (SSA) records and to obtain a VA examination

Service connection for a low back disability was denied by the Board in an August 2003 decision and service connection for a lung disorder was denied by the RO in September 2006.  Both decisions are final, having not been appealed by the Veteran, and both indicate that at the time they were rendered service treatment records were not in the claims file and were thought to be unavailable.  However, the Veteran's service treatment records were associated with the claims file in February 2008.  In this regard, the Board notes that 38 C.F.R. § 3.156(c) provides, "[A]t any timew after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA firstr decided the claim, VA will reconsider the claim . . ." notwithstanding the regulatory requirement that new and material evidence be submitted to reopen a finally denied claim.  38 C.F.R. § 3.156(c).  In this case, the Board will consider and apply this regulation following this remand for further development.

With respect to the Veteran's petition to reopen his claim of service connection for a low back disability, the Veteran initially submitted partial copies of an SSA decision regarding a low back disability in April 2011.  These copies show a denial of disability benefits.  Subsequent VA treatment records, to include a May 2005 VA treatment note, indicate that the Veteran was in receipt of SSA disability benefits.  An attempt to associate records from SSA with the Veteran's claims file has not been made.  These missing SSA records may constitute new and material evidence upon which the claim for service connection for a low back disability may be reopened, if the claim is not reconsidered based on the service treatment records.  Graves v. Brown, 8 Vet. App. 522, 524-25 (1996) (holding that, where the VA is on notice of the existence of evidence that might constitute new and material evidence to reopen a claim, the VA should inform the veteran to submit it and assist him, where possible, in obtaining it).  Thus, in order to properly adjudicate the Veteran's claim, the complete SSA records should be obtained and evaluated because these records are potentially pertinent to the Veteran's current claim for service connection.  See Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007)(holding that the relevance of documents cannot be known with certainty before they are obtained); see also Clarkson v. Brown, 4 Vet. App. 565, 567-68 (1992).  Thus, the Board finds that a remand is required.

The Veteran contends that his currently diagnosed COPD is the result of in-service exposure to asbestos.  He indicated that he was assigned work as a metal smith, boatswain's mate, boiler tender, and damage control man in the U.S. Navy while aboard the U.S.S. Maddox.  While his DD Form 214 does not show a primary specialty number, his related civilian occupation indicates a cadet engineer.  

There is no specific statutory guidance regarding claims for service connection for asbestosis or other asbestos-related diseases, nor has the Secretary promulgated any regulations in regard to such claims; however, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  

With respect to claims for service connection for a disability involving asbestos exposure, VA must make a determination as to whether: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  M21-1MR IV.ii.2.C.9.h.
Inhalation of asbestos fibers can produce cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  M21- 1MR IV.ii.2.C.9.b.  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  M21-1MR IV.ii.2.C.9.f.

Neither the September 2006 rating decision initially denying service connection for COPD nor the October 2008 rating decision continuing the denial of service connection made any findings regarding the Veteran's possible exposure to asbestos.  His history of having done work on ships is credible and should be further investigated.

Further, the Veteran should be afforded a VA examination with respect to his claim for service connection for COPD.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The current medical evidence of record shows that the Veteran has a current disability. The Veteran testified that he was a metal smith, boatswain's mate, boiler tender, and damage control man.  He indicated continued exposure to asbestos while aboard the U.S.S. Maddox.  The Veteran provided that his shortness of breath and other breathing problems started in the late seventies or early eighties and that he was prescribed oxygen on 2006.  He also provided that his physician at the VA Medical Center in Dallas, Texas indicated that his COPD may be related to asbestos exposure.  The Veteran is competent to attest to his symptoms since active service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In a March 2011 letter, the Veteran's private physician (Dr. M.A.) stated that the Veteran's COPD is caused by his exposure to asbestos while in the Navy.  However, the probative value of this statement is limited because it does not appear that Dr. M.A. reviewed the separation examination report which shows that the Veteran's lungs were clinically evaluated as normal.  Moreover, the opinion does not include any supporting reasoning or rationale, to include a discussion on the Veteran's latent onset of lung problems or why COPD is related to asbestos exposure.  Although VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant, see Mariano v. Principi, 17 Vet. App. 305, 312 (2003), VA has discretion to determine when additional information is needed to adjudicate a claim.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005)(stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim).  Thus, the Board finds that the Veteran should be afforded a VA respiratory examination to determine the current nature, extent, and etiology of his diagnosed COPD.  See McLendon,  20 Vet. App. at 81.  

Accordingly, the case is REMANDED for the following action:

1. The RO should request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.

If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile and the Veteran should be informed in writing.

2. The RO should attempt to verify the Veteran's claimed in-service asbestos exposure as a metal smith, boatswain's mate, boiler tender, and damage control man, painting ships, pursuant to the dictates of the Manual as described above.  All efforts to obtain verification should be fully documented and the RO should document any negative responses in the claims file, as well as inform the Veteran of those responses.

3. The Veteran should then be provided a VA respiratory examination to determine the etiology of the Veteran's current COPD.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  

Based on the medical findings and a review of the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's current COPD had its onset in service or is the result exposure to asbestos in service.  A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be clearly set forth.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on this claim. 

4. Thereafter, the RO should readjudicate the issues on appeal.  If the issues on appeal remain denied, a supplemental statement of the case should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


